129 F.3d 128
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff/Appellee,v.Lorenzo F. McGILL, Defendant/Appellant.
No. 96-50466.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 9, 1997.2Decided Oct. 29, 1997.

1
Appeal from the United States District Court for the Southern District of California, No. CR-93-0283-T;  Howard B. Turrentine, District Judge, Presiding.


2
Before:  PREGERSON and HAWKINS Circuit Judges, and WEINER,3 Senior District Judge.

ORDER1

3
Because McGill cannot meet the requirements of United States v. Armstrong, 517 U.S. 456, 116 S.Ct. 1480, 1487 (1996), his selective prosecution/selective enforcement arguments are of no avail.  Because our prior mandate cannot be construed as a new trial grant, there is no Speedy Trial Act violation.


4
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Ninth Circuit Rule 34-4


3
 Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3